internal_revenue_service number release date index number ----------------------------------------------- --------------------------------------------- ------------------------------------ ---------------------- attn ------------------------------------------ ein --------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ---------------- telephone number -------------------- refer reply to cc ita b01 plr-109876-17 date date legend taxpayer date date date q sub buyer parent merger sub cpa dear ------------ ---------------------------------------------------------- ----------------------- --------------------------- --------------------------- --------------------------------------------- -------------------------------------------- ---------------------------- -------------------------------- ------------------------ this responds to a letter_ruling request dated march submitted on behalf of taxpayer taxpayer requests an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election for the treatment of a success-based_fee in accordance with revproc_2011_29 2011_18_irb_746 which requires that a statement be attached to taxpayer’s original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred taxpayer’s request is with respect to the short taxable_year beginning date and ending date plr-109876-17 facts taxpayer is an s_corporation with a qualified_subchapter_s_subsidiary q sub on date in accordance with the terms of the merger agreement and exchange_agreement buyer acquired all issued and outstanding shares of taxpayer as part of the transaction certain shareholders of taxpayer sold a portion of their common_stock for cash as well as contributed a portion of their common_stock to parent parent is the sole shareholder of buyer in return the shareholders became partial owners of parent in accordance with the merger agreement merger sub a subsidiary of buyer merged with and into taxpayer with merger sub ceasing to exist and taxpayer becoming a wholly-owned subsidiary of buyer taxpayer represents that the transaction qualified as a covered transaction pursuant to sec_1_263_a_-5 of the income_tax regulations on or around date taxpayer hired cpa to prepare and timely file its u s form_1120s for the short tax_year beginning date and ending date consistent with the safe_harbor election provided in revproc_2011_29 i r b pincite taxpayer capitalized of the success-based fees and deducted the remaining on its tax_return for the taxable_year cpa prepared and timely filed the short_year form_1120s on behalf of taxpayer cpa on behalf of taxpayer failed to include the statement required by sec_4 of revproc_2011_29 i r b pincite to elect to use the safe_harbor method of allocating success-based fees to taxpayer’s original federal tax_return for the taxable_year promptly upon the discovery of the inadvertent and unintentional omission of the safe_harbor election statement taxpayer sought relief based on its reasonable reliance on cpa taxpayer and cpa have each prepared and submitted an affidavit regarding cpa’s failure to attach the required election statement to taxpayer’s return law sec_263 of the internal_revenue_code provides generally that no deduction shall be allowed for any amount_paid in exchange for property having a useful_life extending beyond the end of the taxable_year see also sec_1_263_a_-2 no deduction is allowed for an amount_paid to acquire or create an intangible which includes an ownership_interest in a corporation or other entity sec_1_263_a_-1 see also sec_1_263_a_-4 a -4 d i a costs incurred in the process of acquisition or reorganization of a business_entity that produce significant long-term benefits must be capitalized 503_us_79 sec_1_263_a_-5 providing that taxpayers must capitalize amounts paid to facilitate certain transactions set forth in that section sec_1_263_a_-5 provides that an amount is paid to facilitate a transaction if the amount is paid in investigating or otherwise pursuing the transaction whether an plr-109876-17 amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances sec_1_263_a_-5 sets forth the rule governing success-based fees it provides that an amount_paid that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 is treated as an amount_paid to facilitate the transaction except to the extent the taxpayer maintains sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction this documentation must be completed on or before the due_date of the taxpayer’s timely filed original federal_income_tax return including extensions for the taxable_year during which the transaction closes a taxpayer’s method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate the transaction is a method_of_accounting under sec_446 section dollar_figure of revproc_2011_29 2011_18_irb_746 provides a safe_harbor election for allocating success-based fees paid in business_acquisitions or reorganizations described in sec_1_263_a_-5 pursuant to section dollar_figure of revproc_2011_29 i r b pincite the service will not challenge a taxpayer’s allocation of a success-based_fee between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer treats of the amount of the success-based_fee as an amount that does not facilitate the transaction capitalizes the remaining as an amount that does facilitate the transaction and attaches a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success- based fee amounts that are deducted and capitalized sec_301_9100-1 sets forth the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin pursuant to sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 sets forth the rules applicable to requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief pursuant to sec_301_9100-3 will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 that plr-109876-17 establishes that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i ii iii iv v requests relief before the failure to make the regulatory election is discovered by the service failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be deemed to have acted reasonably and in good_faith if the taxpayer i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief sec_301_9100-3 provides that an extension of time to make a regulatory election will be granted only when the interests of the government are not prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 plr-109876-17 sec_301_9100-3 provides special rules for accounting_method regulatory elections the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested i ii iii iv is subject_to the procedure set forth in sec_1_446-1 of this chapter requiring advance written consent of the commissioner requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year in which the election should have been made would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination an appeals_office or a federal court and the change would provide a more favorable method or more favorable terms and conditions than if the change were made as part of an examination or provides a more favorable method_of_accounting or more favorable terms and conditions if the election is made by a certain date or taxable_year analysis taxpayer’s election is a regulatory election as defined in sec_301_9100-1 because the due_date of the election is prescribed in the income_tax regulations under sec_1_263_a_-5 the commissioner has the authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time to file a late regulatory election the information provided and representations made by taxpayer establish that taxpayer acted reasonably and in good_faith taxpayer requested relief before the failure to make the regulatory election was discovered by the service taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time relief is requested taxpayer did not affirmatively choose not to make the election after having been informed in all material respects of the required election and related tax consequences rather taxpayer inadvertently failed to attach the mandatory election statement immediately upon realizing the omission taxpayer filed for relief taxpayer is not using hindsight in requesting relief further based on the information provided and representations made by taxpayer granting an extension will not prejudice the interests of the government taxpayer will not have a lower tax_liability in the aggregate for all taxable years to which the election applies at this time than taxpayer would have had if the election had been timely made in addition the taxable_year in which the regulatory elections should have been made and any taxable years that would have been affected by the election had it been timely made will not be closed by the period of limitations on assessment under plr-109876-17 sec_6501 before taxpayer’s receipt of the ruling granting an extension of time to make a late election conclusion based solely on the information provided and representations made we conclude that taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file its mandatory statement as required by section dollar_figure of revproc_2011_29 i r b pincite stating that it is electing the safe_harbor for allocating success-based fees identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer properly included the correct costs as its success-based fees subject_to the retroactive election or whether taxpayer’s transactions were within the scope of revproc_2011_29 2011_18_irb_746 this ruling is directed only to the taxpayer requesting it pursuant to sec_6110 this ruling may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing its return electronically may satisfy this requirement by attaching a statement to its return that provides the date and control number of the letter_ruling the rulings contained in this letter are based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-109876-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely tajuana e nelson hyde senior technician reviewer branch income_tax accounting cc internal_revenue_service attn psp
